MEMORANDUM DECISION
                                                                 Jul 31 2015, 8:56 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                     Gregory F. Zoeller
Deputy Public Defender                                    Attorney General of Indiana
Fort Wayne, Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Christopher M. Knight,                                    July 31, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          02A03-1501-CR-29
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Wendy W. Davis,
                                                          Judge
Appellee-Plaintiff
                                                          Cause No. 02D04-1404-FD-426




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1501-CR-29 | July 31, 2015         Page 1 of 5
[1]   Christopher M. Knight appeals the sentence imposed by the trial court after he

      pleaded guilty to class D felony Domestic Battery.1 Knight argues that the trial

      court abused its discretion by failing to find his guilty plea to be a mitigating

      factor. Finding no error, we affirm.


                                                        Facts
[2]   Knight and Miranda Jones have one child together. They separated in August

      2013 and had not spoken to one another until the evening of April 14, 2014.

      That evening, Knight was kicked out of a substance abuse rehabilitation center

      because he was intoxicated. Jones picked him up; her two minor children were

      in the backseat of the vehicle. While Jones was driving her vehicle, Knight

      began striking her in the head and face with a closed fist for no apparent reason,

      causing pain, redness, and swelling. Jones called 911. Knight continued

      striking her during the 911 call, so the battery can be heard on the 911 tape.

      Eventually, Jones stopped the car and ordered Knight to get out. He refused

      and she attempted to exit the vehicle. He grabbed her by the hair, pulling her

      back into the car, and yelled at her. He fled, but was later found and arrested

      by law enforcement officers.


[3]   On April 18, 2014, the State charged Knight with class D felony domestic

      battery. On September 22, 2014, Knight pleaded guilty as charged without a




      1
       Ind. Code § 35-42-2-1.3(b)(2). The Indiana criminal code has been substantially amended as of July 1,
      2014, but we refer to and apply the version that was in effect at the time Knight committed the offense herein.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1501-CR-29 | July 31, 2015                 Page 2 of 5
      plea agreement. The trial court held a sentencing hearing on November 10,

      2014, and found Knight’s extensive criminal history, the fact that he committed

      new offenses while out on bond for the instant offense, the fact that prior

      rehabilitation has failed, and the facts and circumstances of the instant case as

      aggravating factors. The trial court also stated that “I will note as mitigating

      circumstances his plea of guilty; however, I don’t put a lot of stock in that

      considering it’s all on tape.” Sent. Tr. p. 15. In the end, the trial court found

      that the aggravators outweighed the mitigating circumstance and imposed a

      three-year sentence. Knight now appeals.


                                   Discussion and Decision
[4]   Knight’s sole argument on appeal is that the trial court abused its discretion by

      failing to find his guilty plea to be a mitigating circumstance. Sentencing is a

      discretionary function of the trial court, and we afford considerable deference to

      the trial court’s judgment. Eiler v. State, 938 N.E.2d 1235, 1238 (Ind. Ct. App.

      2010). When sentencing a defendant for a felony, the trial court must enter a

      sentencing statement “including reasonably detailed reasons or circumstances

      for imposing a particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490

      (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. We no longer review a trial

      court’s weighing of mitigators and aggravators. Id. at 490-91.


[5]   Initially, we note that during the sentencing hearing, the trial court explicitly

      stated that it did find the guilty plea to be a mitigating circumstance. Sent. Tr.

      p. 15. It merely found that the aggravators outweighed it. As noted above, we


      Court of Appeals of Indiana | Memorandum Decision 02A03-1501-CR-29 | July 31, 2015   Page 3 of 5
      no longer review the way in which a trial court weighs aggravators and

      mitigators, so this argument is unavailing.


[6]   We acknowledge, however, that the written sentencing order states that there

      were no mitigators. Appellant’s App. p. 38. Solely for argument’s sake, we will

      address Knight’s argument that the trial court abused its discretion by failing to

      consider the guilty plea as a mitigator. It is well established that the significance

      of a guilty plea is dramatically reduced if substantial admissible evidence exists

      against the defendant. Primmer v. State, 857 N.E.2d 11, 16 (Ind. Ct. App. 2006).

      In this case, Knight can be heard hitting Jones during the 911 call, and his

      battery caused visible injuries to Jones. Given the substantial evidence of his

      guilt, Knight’s decision to plead guilty was pragmatic. See Wells v. State, 836

      N.E.2d 475, 479-80 (Ind. Ct. App. 2005). Consequently, we cannot say that the

      trial court abused its discretion in failing to find Knight’s plea as a mitigator.


[7]   Even if we were to find that the trial court should have found the guilty plea to

      be a mitigator, we would affirm. If we conclude that the trial court has abused

      its discretion—by, for example, neglecting to find a mitigator—we will remand

      for resentencing only “if we cannot say with confidence that the trial court

      would have imposed the same sentence had it properly considered reasons that

      enjoy support in the record.” Anglemyer, 868 N.E.2d at 491. Here, Knight’s

      criminal history included three juvenile adjudications, twenty-six misdemeanor

      convictions, five felony convictions, three suspended sentence modifications,

      and five suspended sentence revocations. He was charged with two offenses

      while on bond for the instant case—public intoxication and invasion of privacy.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1501-CR-29 | July 31, 2015   Page 4 of 5
      He failed to appear at his first scheduled sentencing hearing in this case. As for

      the facts and circumstances of the offense, Knight’s estranged girlfriend agreed

      to pick him up because he was too intoxicated to attend substance abuse

      treatment. He began hitting her repeatedly, while she was driving, for no

      reason, causing her to sustain visible injuries. All of this occurred with two

      minor children, one of whom was his child, in the backseat of the car. We are

      confident that even if the trial court had found the guilty plea to be a mitigator,

      the aggravators would have easily outweighed it, and the same sentence would

      have been imposed. In any event, therefore, we affirm.


[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1501-CR-29 | July 31, 2015   Page 5 of 5